DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Collin Rose on 2/4/2022.

The application has been amended as follows:
In the claims
Claim 1, lines 8-9, the phrase "from both a nearest neighbor along the helix and a nearest neighbor in an adjacent wrap of the helix" has been changed to --from both any nearest neighbor along the helix and a nearest neighbor in any adjacent wrap of the helix--

Claim 4, line 4, the phrase "one helical wrap of a helix" has been changed to --one helical wrap of the helix--

Claim 8, lines 7-9, the phrase "from both a nearest neighbor along the helix and a nearest neighbor in an adjacent wrap of the helix" has been changed to --from both any nearest neighbor along the helix and a nearest neighbor in any adjacent wrap of the helix--

Claim 14, line 5, the phrase "one helical wrap of a helix" has been changed to --one helical wrap of the helix--

Claim 16, lines 11-13, the phrase "from both a nearest neighbor along the helix and a nearest neighbor in an adjacent wrap of the helix" has been changed to --from both any nearest neighbor along the helix and a nearest neighbor in any adjacent wrap of the helix--

Claim 19, line 4, the phrase "one helical wrap of a helix" has been changed to --one helical wrap of the helix--

Allowable Subject Matter
Claims 1-5, 7-11, 14-19, 21, & 22 are allowed.

The prior art does not teach nor suggest the creation of evenly spaced perforations by the design / layout criteria recited in the independent claims. The examiner interprets "evenly" spaced as being synonymous with "equidistant", which is commensurate with 
The examiner notes that apparatus claim 1 and manufacturing method claim 8 both relate the layout of the charges, and the resulting perforations therefrom, to the diameter of the borehole wall "at the location" to be perforated. This is recited both in the preamble & the body of the claims. While the borehole wall is not a structurally required sub element of the apparatus, the examiner views the relationship between the claimed apparatus and the diameter of the wellbore where it is to be used as limiting on the resulting structure. Per MPEP §2111.02, this is "'necessary to give life, meaning, and vitality' to the claim".

US 6,397,947 teaches the creation of "perforation holes in a helical pattern" (claim 1, clause a) and adjusting the phase angle of the charges so that distances between them are "approximately equal" (claim 1, clause f). However, these are expressly perforations from three different windings (claim 1, clause a). If the distance between various perforations of different windings of the reference are equal, than the distances between perforations of the same winding / "adjacent wrap of the helix" can not be the same, otherwise they would overlap. This structurally fails the claim and the prior art does not teach nor suggest a modification to reach the claim.
Similarly, figure 5 of the reference teaches the creation of an apparently equilateral triangle pattern. However this is a product of "shaped charges that are arranged in planes" 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676 3